The Attorney              General of Texas
                                         May 28,    1980
MARK WHITE
Attorney General
                   Honorable Patrick J. Ridley              Opinion No.   MW-185
                   Bell County Attorney
                   P. 0. Box 474                            Re: Constitutionality   and inter-
                   Belton, Texas 76513                      pretation of article 6701d, section
                                                            143A, V.T.C.S., regarding dismissal
                                                            of charges on completion of a
                                                            defensive driving course.

                   Dear Mr. Ridley:

                         You ask whether section 143A(a)(2) of ‘article      6701d, V.T.C.S., is
                   constitutionaL This provision reads as follows:

                                 Sec. 143A. (a) When a person is charged with a
                              misdemeanor offense under this Act, other than a
                              violation of Section 50 or 51, committed while
                              operating a motor vehicle, the court:
                                 (1) in its discretion may defer proceedings and allow
                              the person 90 days to present evidence that, sub-
                              sequent to the alleged act, the person has success-
                              fully completed a defensive driver’s course approved
                              by the Texas Department of Public Safety or other
                              driving safety course approved by the court; or
                                 (2) shall defer proceedings and allow the person 90
                              days to present written evidence that, subsequent to
                              the alleged act, the          person has successfully
                              completed a driving safety course approved by the
                              court, it:
                                 (A) the person presents to the court an oral request
                              or written motion to take a course;
                                 (B) the nerson has a valid Texas Driver’s license or
                              permit; and
                                 (C) the person’s driving record as maintained by the
                              Texas Department of Public Safety &es not indicate
                              successful completion of a driving safety course
                              under this subdivision within the two years immedia-
                              tely proceding the date of the alleged offense.
                                 (b) When the person complies with the provisions of
                              Subsection (a) of this section and the evidence
                              presented is accepted by the court, the court shall
                              dismiss the charge.




                                                      p.   591
Honorable Patrick J. Ridley - Page Two       (NW-195)




You suggest that this provision is unconstitutional because it requires the judge to dismiss
charges if the three stated conditions are met, allowing him no discretion. You suggest
that it violates article II, section 1 of the Constitution which provides for the separation of
powers, and article V, section 1 of the Constitution which vests judicial power in justices
of the peace.

      However, it is well established that the legislature may give judges responsibilities
which do not require the exercise of judicial discretion. See Jarnagin v. Garrett, 69
S.W.2d 5ll (Tex. Civ. App. - Texarkana 1934, writ ref’d); K-a               157 S.W.2d 377
(Tex. Crim. App. 1941). A judge may be assigned ministerial duties, which ere duties
prescribed and &fined with such precision as to leave nothing to the exercise of discretion
or judgment. Jarnagin v. Garrett w.          Once the defendant complies with the three
conditions under sectton 143A(a)(2 , we believe the court has a ministerial duty to dismiss
the charge.

      You next ask for an interpretation of the following language of section 143A(b): “and
the evidence presented is accepted by the court.” You suggest that this provision refers
to common law n&a of evidence and means that the judge must admit the evidence
presented by a defendant unless there is an objection to it. However, section 143A(b) uses
the term “accepted” rather than “admitted .” Moreover, since section 143A(a)(2) spells out
the kind of evidence which defendant must present, the judge need not rule on relevancy.
He need only determine whether the evidence conforms~to the requirements of section
143A(aX2). We believe the language you inquire about contemplates that the judge will
evaluate the evidence presented by the defendant that he has successfully completed an
approved defensive driving course and accept it if in fact it complies with the statutory
requirements.

                                       SUMMARY

           Section 143A(a)(2) of article 67Old, V.T&.S., &es not unconstitw
           tionally deprive a justice of the peace of judicial discretion. The
           section requires hi      to evaluate evidence presented by the
           defendant that he hss successfully completed a defensive driving
           course.




                                        /gGijiij
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General




                                             p.   592
Honorable Patridc J. Ridley - Page Three   (m-185)




Prepared by SusanGarrison
Assistant Attorney General

APPROVED:
OPlNION COMMlTTEE

C. Robert Heath, Chairman
Jon Bible
SusanGarrison
Rick Gilpin
Bill Willis
Bruce Youngblood




                                            p.   593